Peck, J.,
delivered tbe opinion of the court:
Wallis Pattee, who was, during the months of June and July, 1866, a lieutenant of the 7th regiment of Iowa cavalry, was engaged on detached service as acting assistant quartermaster and commissary of subsistence, at Yancton, in the Territory of Dakota, alleges that, on the 30th of June of that year, he sold at that place some remnants of subsistence stores, for which he received $517 30, which sum, together with the sum of $32 65, belonging to the United States, were stolen from him on the 2d of July following, and not recovered, he asks for a decree allowing him credit for these sums, with the accounting officers of the United States.
It may be hard for this claimant, if we refuse him a decree, but he has not furnished such testimony as satisfies the court, that he is without fault or neglect in the premises.
Save his own, there is no testimony in the record, and this discloses the fact that there were disinterested parties fully cognizant of all the circumstances connected with the loss. We are not disposed to take the testimony of the party to a suit to establish a fact, when others can do so. In this case there are some inconsistencies in the testimony of claimant; as when he says, in one part of his deposition, that he slept in an adjoining room to that in which the money was left, while, in another place, he says he slept over that room. Adjoining, in its ordinary acceptation, does not mean above, but on the same floor or level. We think there was great remissness in not making search for the money. There was neglect in not keeping the money in the room where the claimant slept. We are left to infer that claimant kept his wearing apparel in the trunk which held the money; it is rather unusual to keep a trunk containing the ordinary wearing apparel of a party so far removed from the place where he lodges, as this claimant kept his. As the case is presented, we are not satisfied that the petitioner was without fault or neglect in the matter, and we order his petition dismissed.